Case 0:21-cv-61577-XXXX Document 1 Entered on FLSD Docket 07/30/2021 Page 1 of 7




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                   Fort Lauderdale Division


  CRUISE AMERICA ASSOCIATES, LLC,

          Plaintiff,

  v.

  ABSOLUTE NEVADA, LLC

          Defendant.
                                                       /

                                            COMPLAINT

          CRUISE AMERICA ASSOCIATES, LLC (“Plaintiff” or “CAA”), by and through

  undersigned counsel, hereby files this Complaint against ABSOLUTE NEVADA, LLC

  (“Defendant” of “AN”) and states:

                                         INTRODUCTION

       1. CAA is owed $172,176.36 for good and services it procured for the benefit of AN and for

          reimbursement of expenses incurred by CAA while it was serving as AN’s owner’s

          representative and a manager of the cruise ship owned by AN known as the MS

          DEUTSCHLAND / WORLD ODYSSEY (hereinafter “the Vessel”).

       2. CAA submitted its invoice to AN for payment, but the invoice remains unpaid and

          outstanding. Exhibit A (the “Invoice”).

       3. The Vessel has since sold for more than thirty million dollars ($30,000,000).
Case 0:21-cv-61577-XXXX Document 1 Entered on FLSD Docket 07/30/2021 Page 2 of 7




                                          THE PARTIES

     4. Plaintiff CRUISE AMERICA ASSOCIATES, LLC (“Cruise America”), is a limited

        liability company with its principal place of business located at 23 Isla Bahia Drive, Ft.

        Lauderdale, Florida 33316. Its sole member, Mr. Robert Lambert, a citizen of the state of

        Florida.

     5. Defendant ABSOLUTE NEVADA, LLC (“Absolute Nevada”) is a limited liability

        company with a registered address of 11115 Kilkerran Court, Las Vegas, NV 89141.

        Alternatively, Absolute Nevada’s address is 31 Bancroft PL, Nashville, Tennessee 37215.

        Its sole member is Vicky L. Porter-Hoffman, a resident of 4610 N. Garfield Ste., A3,

        Midland, Texas 79705 and a citizen of the state of Texas. Absolute Nevada is also

        registered to transact business in Florida.

                                         JURISIDCTION

     6. Federal subject matter jurisdiction exists pursuant to 28 U.S.C. § 1332 because the matter

        in controversy exceeds $75,000, exclusive of interest and costs, and this litigation is

        between citizens of different States.

     7. Complete diversity exists because CAA’s sole member is a citizen of the state of Florida

        and Defendant’s sole member is a citizen of Texas and/or Tennessee.

     8. This Court has personal jurisdiction over Defendant pursuant to Fla. Stat. § 48.193(1)(a)(1)

        (conducting business in Florida or having an agency relationship in Florida) and §

        48.193(1)(a)(2) (committing a tortious act in Florida).

     9. Defendant is subject to personal jurisdiction pursuant to Fla. Stat. § 48.193(1)(a)(1)

        (conducting business in Florida or having an agency relationship in Florida) because

        Defendant had agency relationships with at least two agents in Florida: Cruise America



                                                  2
Case 0:21-cv-61577-XXXX Document 1 Entered on FLSD Docket 07/30/2021 Page 3 of 7




        Associates, LLC (i.e. Plaintiff) and Bruce McAllister, an attorney from the Palm Beach,

        Florida based law firm Alley, Maass, Rogers & Lindsay, P.A.

     10. Plaintiff, a Florida-based entity, enjoyed an agency relationship with Defendant related to

        the management of the Vessel and the acquisition and extension of chartering contracts for

        winter and summer charters for the Vessel among other things.

     11. Bruce McAllister was an advisor to Defendant related to the transaction for the sale of the

        Vessel. The law firm Alley, Maass, Rogers & Lindsay, P.A. also served as a trust account

        for deposits made in connection with the sale of the Vessel.

     12. In addition, Defendant’s sole member, Vicky Porter Hoffman, attended a meeting in

        Miami, Florida on or about June 14, 2017 to discuss whether to engage a Florida-based

        company (Cruise Management International, Inc.) for professional services to be rendered

        on the Vessel.

     13. Also, Defendant engaged another Florida-based agent, V. Ships Leisure (USA), LLC, to

        render services on the Vessel.

     14. Defendant is registered to conduct business in Florida under the entity name “Absolute

        Nevada LLC”. Absolute Nevada’s Florida-based registered agent is Bruce A. McAllister,

        Esq, whom is located at 340 Royal Poinciana Way, Ste 321, Palm Beach, FL 33480.

     15. Furthermore, Defendant is subject to personal jurisdiction pursuant to § 48.193(1)(a)(2)

        (committing a tortious act in Florida).

     16. Specifically, Defendant knowingly availed itself of the services and benefits conferred by

        Plaintiff yet refused to reimburse Plaintiff for costs incurred in service to Defendant.




                                                  3
Case 0:21-cv-61577-XXXX Document 1 Entered on FLSD Docket 07/30/2021 Page 4 of 7




                                             VENUE

     17. Venue is proper in the Southern District of Florida pursuant to 28 U.S.C. § 1391(b)(3)

        because all Defendants are subject to personal jurisdiction in Florida.

     18. Venue is also proper because the failure to pay CAA occurred in Florida where CAA is

        located.

                                     FACT ALLEGATIONS

     19. On or about July 31, 2017, CAA timely submitted its invoice for $172,176.36 to AN.

        Exhibit A.

     20. AN did not object to the amount of the invoice or that CAA was entitled to be paid the

        amount claimed in the invoice.

     21. AN has not paid CAA’s invoice and the invoice remains outstanding, due and owing.

     22. In addition to the amounts owed pursuant to its invoice for reimbursements and goods and

        services procured by CAA for the benefit of AN, CAA is owed payment for its own

        services provided to AN.

                                           COUNT I
                                    (Breach of Oral Contract)

     23. Plaintiff incorporates paragraphs one (1) through twenty-two (22) as if fully set forth

        herein.

     24. AN, by and through its former (now deceased) member and principal Mr. Bob Hoffman,

        entered into an oral contract with CAA.

     25. The terms of the parties’ agreement required CAA to serve as AN’s owner’s representative

        and assist with managing the operation of its vessels in return for a fee. AN also agreed to

        promptly reimburse CAA for any amounts incurred by CAA in performing its duties or for

        the benefit of AN.

                                                  4
Case 0:21-cv-61577-XXXX Document 1 Entered on FLSD Docket 07/30/2021 Page 5 of 7




     26. In accordance with the oral contract, and as shown by the parties’ course of dealing over

         their years long relationship, AN agreed to promptly reimbursed CAA and paid CAA’s

         invoices.

     27. AN breached its oral contract with CAA by failing to pay CAA’s invoices and by failing

         to pay its fees for services rendered.

         WHEREFORE, Plaintiff demands judgment against Defendant, plus accrued interest and

  costs and for any other relief this Court deems just and proper.

                                             COUNT II
                                           (Open Account)

     28. Plaintiff incorporates paragraphs one (1) through twenty-two (22) as if fully set forth

         herein.

     29. CAA agreed to provide goods and services on credit and AN agreed to assume the

         obligation to make payment.

     30. CAA provided goods and services to AN and incurred expenses

     31. CAA timely invoiced AN, but AN failed to pay or object to the invoice.

     32. AN owes CAA the amount of the invoice attached as Exhibit A.

     33. AN also owes CAA its fee for services provided by CAA to AN.

         WHEREFORE, Plaintiff demands judgment against Defendant, plus accrued interest and

  costs and for any other relief this Court deems just and proper.

                                             COUNT III
                                           (Account Stated)

     34. Plaintiff incorporates paragraphs one (1) through twenty-two (22) as if fully set forth

         herein.




                                                   5
Case 0:21-cv-61577-XXXX Document 1 Entered on FLSD Docket 07/30/2021 Page 6 of 7




     35. CAA and AN had previous dealings and transactions with AN over the course of their years

         long relationship.

     36. CAA and AN had an agreement whereby AN promised to reimburse the amounts CAA

         spent for the benefit of AN and related to providing its services to CAA.

     37. CAA timely invoiced AN, but CAA has not received payment. Exhibit A.

         WHEREFORE, Plaintiff demands judgment against Defendant, plus accrued interest and

  costs and for any other relief this Court deems just and proper.

                                            COUNT IV
                                         (Quantum Meruit)

     38. Plaintiff incorporates paragraphs one (1) through twenty-two (22) as if fully set forth

         herein.

     39. CAA conferred a benefit upon AN in the form of goods and services provided.

     40. AN voluntarily accepted the goods and services and retained the benefit thereof.

     41. The circumstances are such that it would be inequitable for AN to retain the benefits

         conferred without paying the value therefor to CAA including the amount of CAA’s

         invoice.

         WHEREFORE, Plaintiff demands judgment against Defendant, plus accrued interest and

  costs and for any other relief this Court deems just and proper.

                                            COUNT V
                                        (Unjust Enrichment)

     42. Plaintiff incorporates paragraphs one (1) through twenty-two (22) as if fully set forth

         herein.

     43. CAA conferred a benefit upon AN by providing goods and services to AN and by providing

         its own services as a representative and manager.



                                                   6
Case 0:21-cv-61577-XXXX Document 1 Entered on FLSD Docket 07/30/2021 Page 7 of 7




      44. AN knew CAA was serving in the capacity of a personal representative on AN’s behalf.

      45. AN voluntarily accepted the goods and services provided by CAA.

      46. The circumstances are such that it would be inequitable for AN to retain the benefits

          conferred without paying the value therefor to CAA including the amount of CAA’s

          invoice.

      WHEREFORE, Plaintiff demands judgment against Defendant, plus accrued interest and costs

  and for any other relief this Court deems just and proper.

                                     DEMAND FOR JURY TRIAL

          Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff hereby demands a jury trial

  on all issues triable of right by jury.

  Dated: July 30, 2021                                 Respectfully Submitted,

                                                       MOORE & COMPANY, P.A.
                                                       Counsel for Plaintiff
                                                       255 Aragon Avenue, 3rd Floor
                                                       Coral Gables, Florida 33134
                                                       Telephone: (786) 221-0600
                                                       Facsimile: (786) 221-0601
                                                       Email: michael@moore-and-co.com
                                                       Email: cnaughton@moore-and-co.com


                                                       s/Clay M. Naughton
                                                       Michael T. Moore, Esq.
                                                       Florida Bar No. 207845
                                                       Clay Naughton, Esq.
                                                       Florida Bar No. 029302




                                                   7
